DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3 and 11 are objected to because of the following informalities: 
Claims 3 and 9 recites “the device” where through the remaining claims the feature is referred to as “the disinfecting device”. For consistency of terminology, the limitations should be amended to recite “the disinfecting device”.
Claim 11 recites “via a wired or wireless connection”. Because the connection must be either wired or wireless, the limitation is unclear as to how it further limits the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the receiving container liquid". There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. US 2011/0091354 (hereafter Schwartz) and further in view of Law et al. US 2017/0097163 (hereafter Law).

Regarding claim 1, Schwartz teaches a disinfecting device (10) comprising:
a storage tank (36) for storing a disinfecting liquid (¶23);
an atomizer (38);
a line connecting the storage tank and the atomizer for delivery of the disinfecting liquid to the atomizer (¶24); and
a blower (23) to transport the disinfecting liquid, in atomized form, into a room (¶19).
Schwartz does not teach a space measuring device operable to gather measurement data from the room.
Law teaches an air treatment system (abstract) comprising a space measuring device operable to gather measurement data from the room in order to select the best air treatment mode (¶124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfecting device (10) of Schwartz by incorporating the space measuring device (¶124) of Law in order to select the best air treatment mode (¶124).

Regarding claim 2, Schwartz in view of Law teaches all the limitations of claim 1. Schwartz further teaches a dehumidifier for dehumidifying air in the room (¶34).

Regarding claim 6, Schwartz in view of Law teaches all the limitations of claim 1. Schwartz further teaches a rinsing agent container (36 in ¶34, where the container is fully capable of having a rinsing agent in accordance with MPEP §2114, §2115, §2173.05(g)).

Regarding claim 8, Schwartz in view of Favor teaches all the limitations of claim 1.
Schwartz further teaches wherein the atomizer is operable to produce droplets of the disinfecting liquid having a size less than 10 micrometers (¶26).
Schwartz does not teach wherein the atomizer is operable to produce droplets of the disinfecting liquid having a size between 3 micrometers and 10 micrometers.
MPEP §2144.05 I states that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portions of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the droplet size of Schwarts (¶26) by choosing the size beween 3 and 10 um as a prima facie case of obviousness (MPEP §2144.05 I).

Regarding claim 10, Schwartz in view of Law teaches all the limitations of claim 1. Schwartz further teaches at least one measuring device selected from a group consisting of: a humidity measuring device and a temperature measuring device (¶32-33).

Regarding claim 11, Schwartz in view of Law teaches all the limitations of claim 1. Schwartz further teaches a portable control unit (61) for controlling the disinfecting device via a wired or wireless connection (¶42).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. US 2011/0091354 (hereafter Schwartz) in view of Law et al. US 2017/0097163 (hereafter Law) as applied to claim 1 above, and further in view of Favor US 2,352,527 (hereafter Favor).

Regarding claim 3, Schwartz in view of Law teaches all the limitations of claim 1. 
Schwartz does not teach a receiving container for receiving a portion of the disinfecting liquid lost during use of the device in a disinfection process.
Favor teaches an atomizer (Fig 1) comprising a nozzle (4), drip tray (15), and receiving container (2) for receiving a portion of the disinfecting liquid lost during use of the device in a disinfection process (page 1 col 2 line 35-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Fig 1) of Schwartz by incorporating the receiving container (2) of Favor in order to receive a portion of the lost fluid (page 1 col 2 line 35-55).

Regarding claim 4, Schwartz in view of Law and Favor teaches all the limitations of claim 3. Schwartz further teaches a dehumidifier for dehumidifying air in the room (¶34).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. US 2011/0091354 (hereafter Schwartz) in view of Law et al. US 2017/0097163 (hereafter Law) and Favor US 2,352,527 (hereafter Favor) as applied to claim 4 above, and further in view of Wang et al. US 2017/0138622 (hereafter Wang).

Regarding claim 5, Schwartz in view of Law and Favor teaches all the limitations of claim 4. 
Schwartz does not teach wherein the dehumidifier is connected to the receiving container and operable to deliver to the receiving container liquid extracted from the air.
Favor teaches where the receiving container (2) serves as a container with multiple functions including water supply and water receiving (page 1 col 2).
Wang teaches a humidifier/dehumidifier (Fig 1) wherein the dehumidifier (4) is connected to the receiving container (401) and operable to deliver to the receiving container liquid extracted from the air in order to dispose of the water (¶76-77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Fig 1) of Schwartz by incorporating the dehumidifier (4) connected to the receiving container (401) of Wang in order to dispose of the water (¶76-77).
The modification would have resulted in wherein the dehumidifier is connected to the receiving container and operable to deliver to the receiving container liquid extracted from the air, where the single receiving container would receive both the lost fluid and the dehumidifier fluid.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 6,832,753 (hereafter Huang) and further in view of Keuls US 3,474,598 (hereafter Keuls) and Law et al. US 2017/0097163 (hereafter Law).

Regarding claims 1 and 7, Huang teaches a device (Fig 1) comprising:
a storage tank (12) for storing a liquid (col 2 lines 20-39);
an atomizer (atomizer comprising discs 32);
a line (line comprising outlet 120) connecting the storage tank and the atomizer for delivery of the liquid to the atomizer (col 3 lines 43-49);
a blower (4) to transport the liquid, in atomized form, into a room (col 1 lines 20-44); and
wherein the atomizer includes a rotating disc (col 2 lines 44-63).
Huang does not teach where the device is a disinfecting device or wherein the liquid is disinfecting liquid. Huang does not teach a space measuring device operable to gather measurement data from the room.
Keuls teaches a device (Figs 1 and 5) comprising an atomizer (atomizer comprising discs 72), wherein the atomizer includes a rotating disc (col 4 lines 55-75) and wherein the device is a disinfecting device and the liquid is a disinfecting liquid in order to disinfect the air (col 5 lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang (Fig 1) by incorporating the disinfecting liquid of Keuls in order to disinfect the air (col 5 lines 5-9).
Law teaches an air treatment system (abstract) comprising a space measuring device operable to gather measurement data from the room in order to select the best air treatment mode (¶124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Fig 1) of Huang by incorporating the space measuring device (¶124) of Law in order to select the best air treatment mode (¶124).


Response to Arguments
The following is a response to Applicant’s arguments filed 2 Jun. 2022:

Applicant argues that the claim objections are moot in view of the claim amendments.
Examiner disagrees. While the objection to claim 9 is overcome by the cancellation of claim 9, the objections to claims 3 and 11 were not addressed.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner disagrees. 
Examiner agrees that the claim 1, 2, and 4 rejections are overcome by amendment and the rejections are withdrawn.
Examiner maintains the claim 5 rejection. Applicant argues that the claim 3 limitation “a receiving container for receiving a portion of the disinfecting liquid lost during use of the device in a disinfection process” provides antecedent basis for the claim 5 limitation “the receiving container liquid extracted from the air”. The term “the receiving container liquid” is not recited in claim 3 and antecedent basis is not established for the term.

Applicant argues that amended claim 1 is not taught by Schwartz.
Examiner agrees and the 102 rejection in view of Schwartz is withdrawn. However, upon further search and/or consideration a new rejection is presented in further view of Law US 2017/0097163.

Applicant argues that the pending claims are allowable.
Examiner disagrees. As detailed above, the pending claims are unpatentable in view of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776